Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to Amendment and Remarks filed on 03/15/2021 regarding patent application 16/804,048 filed on 02/28/2020.  Claims 1 – 17 were originally filed in the application.  Claims 2 – 17 have been cancelled and Claims 18 – 36 have newly been added in the Amendment.  Claims 1 and 18 – 36 remain pending in the application.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended, based on the Amendment filed on 03/15/2021, to correct the following informalities: 
Claim 1, line 3, before “cause” delete ––configured to––.
Claim 1, line 3, change “to at least:” to ––at least to:––.
Claim 18, line 1, before “computer readable medium” insert ––non-transitory––.
Claim 19, line 1, before “computer readable medium” insert ––non-transitory––.
Claim 20, line 1, before “computer readable medium” insert ––non-transitory––.
Claim 20, line 2, before “probability of existence” insert ––the––.
Claim 20, line 3, before “characteristic” insert ––the––.
Claim 20, line 3, change “a defect” to ––the defect––.
Claim 21, line 1, before “computer readable medium” insert ––non-transitory––.
Claim 21, line 2, before “probability of existence” insert ––the––.
Claim 21, line 2, before “characteristic” insert ––the––.
Claim 21, line 3, change “a defect” to ––the defect––.
Claim 21, line 4, before “probability of existence” insert ––the––.
Claim 21, line 4, before “characteristic” insert ––the––.
Claim 21, line 5, change “a defect” to ––the defect––.
Claim 22, line 1, before “computer readable medium” insert ––non-transitory––.
Claim 22, line 3, before “probability of existence” insert ––the––.
Claim 22, line 3, before “characteristic” insert ––the––.
Claim 22, line 3, change “a defect” to ––the defect––.
Claim 22, line 5, before “contour parameter” insert ––a––.
Claim 23, line 1, before “computer readable medium” insert ––non-transitory––.
Claim 23, line 3, before “probability of existence” insert ––the––.
Claim 23, line 4, before “characteristic” insert ––the––.
Claim 23, line 4, change “a defect” to ––the defect––.
Claim 24, line 4, before “computer readable medium” insert ––non-transitory––.
Claim 25, line 3, change “obtain” to ––obtaining––.
Claim 25, line 5, change “determine or obtain” to ––determining or obtaining––.
Claim 25, line 7, change “determine or predict” to ––determining or predicting––.
Claim 26, line 1, change “claim 24” to ––claim 25––.
Claim 26, line 1, before “comprising” insert ––further––.
Claim 27, line 1, change “claim 24” to ––claim 25––.
Claim 27, line 1, before “comprising” insert ––further––.
Claim 28, line 1, change “claim 24” to ––claim 25––.
Claim 28, line 2, before “probability of existence” insert ––the––.
Claim 28, line 2, before “characteristic” insert ––the––.
Claim 28, line 3, change “a defect” to ––the defect––.
Claim 29, line 1, change “claim 24” to ––claim 25––.
Claim 29, line 2, before “probability of existence” insert ––the––.
Claim 29, line 2, before “characteristic” insert ––the––.
Claim 29, line 3, change “a defect” to ––the defect––.
Claim 30, line 2, change “claim 24” to ––claim 25––.
Claim 30, line 3, before “probability of existence” insert ––the––.
Claim 30, line 4, before “characteristic” insert ––the––.
Claim 30, line 4, change “a defect” to ––the defect––.
Claim 31, line 2, after “a computer” insert ––system––.
Claim 31, line 2, change “configure to at least:” to ––cause the computer system at least to:––.
Claim 32, line 1, before “computer readable medium” insert ––non-transitory––.
Claim 33, line 1, before “computer readable medium” insert ––non-transitory––.
Claim 33, line 4, before “contour parameter” insert ––a––.
Claim 34, line 1, before “computer readable medium” insert ––non-transitory––.
Claim 34, line 3, before “exclusion” delete ––the––.
Claim 34, line 3, change “the existence” to ––an existence––.
Claim 34, line 4, before ““probability of existence” insert ––a––.
Claim 34, line 4, before “characteristic” insert ––a––.
Claim 35, line 1, before “computer readable medium” insert ––non-transitory––.
Claim 35, line 1, change “claim 31” to ––claim 34––.   
Claim 36, line 4, before “computer readable medium” insert ––non-transitory––.

Reasons for Allowance
4.	Claims 1 and 18 – 36 are allowed over the prior art of record.   An examiner's statement of reasons for allowance is given in the following: 
	Claims 1 and 18 – 36 are allowed because the prior art does not teach or fairly suggest the following subject matter:
A non-transitory computer readable medium having instructions therein, the instructions, upon execution by a computer system, cause the computer system at least to: obtain a pattern from a portion of a design layout for processing onto a substrate by a device manufacturing process; determine or obtain a sensitivity of the pattern with respect to a processing parameter of the device manufacturing process for the pattern; determine or predict, using the sensitivity and by a computer hardware system, an existence, a probability of existence, a characteristic, or a combination selected therefrom, of a defect produced from the pattern using the device manufacturing process as recited in independent Claim 1;
A method for a device manufacturing process involving processing a portion of a design layout onto a substrate, the method comprising: obtaining a pattern from a portion of a design layout for processing onto a substrate by a device manufacturing process; determining or obtaining a sensitivity of the pattern with respect to a processing parameter of the device manufacturing process for the pattern; determining or predicting, using the sensitivity and by a computer hardware system, an existence, a probability of existence, a characteristic, or a combination selected therefrom, of a defect produced from the pattern using the device manufacturing process as recited in independent Claim 25;
A non-transitory computer readable medium having instructions recorded thereon, the instructions, upon execution by a computer system, cause the computer system at least to: obtain information regarding a pattern from a portion of a design layout to be processed onto a substrate by a device manufacturing process, the pattern having a sensitivity to a processing parameter of the device manufacturing process for the pattern; obtain an actual value of the processing parameter as obtained in an execution of the device manufacturing process; and determine, based on the actual value and the sensitivity, an area of the substrate to inspect using an inspection apparatus as recited in independent Claim 31.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun J. Lin whose telephone number is (571) 272[Symbol font/0x2D]1899.  The examiner can normally be reached on Monday to Friday from 9:00am to 6:00pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

  
/SUN J LIN/Acting Patent Examiner, 2851/2800